Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  128715 (28)                                                                                         Michael F. Cavanagh
  128283 (46)                                                                                         Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  JOHN R. JACOBS,                                                                                     Robert P. Young, Jr.
             Plaintiff-Appellee,                                                                      Stephen J. Markman,
                                                                                                                     Justices
  v     	                                                          SC: 128715
                                                                   COA: 258271
                                                                   Oakland CC: 91-405664-NO
  TECHNIDISC, INC., and PRODUCER’S 

  COLOR SERVICES, INC.,

           Defendants-Appellees, 

  and 


  MICHIGAN MUTUAL INSURANCE

  COMPANY n/k/a AMERISURE MUTUAL

  INSURANCE COMPANY, 

             Intervenor-Appellant.  

  _________________________________________/ 


  MARCIA VAN TIL, 

           Plaintiff-Appellant, 

  v    	                                                           SC: 128283
                                                                   COA: 250539
                                                                   Ottawa CC: 02-042717-NO
  ENVIRONMENTAL RESOURCES 

  MANAGEMENT, INC.,

             Defendant-Appellee. 

  _________________________________________/ 


         On November 3, 2005, we granted leave to appeal in these cases and ordered that
  they be argued and submitted to the Court together. 474 Mich 913, 914 (2005). The
  Director of the Workers’ Compensation Agency has now filed motions to intervene, to
  file a brief, and for oral argument. By order of the Court, the motions are treated as
  motions to participate as amicus curiae, and they are GRANTED. The Director is invited
  to file a brief amicus curiae and to present a fifteen minute oral argument at the
  conclusion of the oral arguments of the parties in these cases.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2006                      _________________________________________
         t0328                                                                Clerk